Exhibit 10.4

[INTERACTIVE DATA CORPORATION

LETTERHEAD]

PERSONAL

Mr. Mark Hepsworth

176 Riverside Avenue

Riverside, CT 06878

October 30, 2007

Dear Mark:

This contract (the “Secondment Extension Contract”) sets forth the revised terms
of your secondment to Interactive Data Corporation (“IDCO”). This contract
reflects an extension of your original secondment period as set forth in the
agreement between you and Interactive Data (Europe) Limited (f/k/a FT
Interactive Data (Europe) Limited) (the “IDCO-Europe”) dated September 1, 2005
(the “Original Secondment Contract”). This Secondment Extension Contract amends
and supersedes the Original Secondment Contract in its entirety effective as of
the Extension Date set forth below. This Secondment Extension Contract is
subject to the approval of IDCO’s Compensation Committee and is considered
supplementary to your basic contract of employment (“Employment Contract”)
(dated 23 May 1995 and amended on 2 April 2003) with IDCO-Europe. At all times
during the period of your secondment, you will remain an employee IDCO-Europe
employed under and subject to your existing terms and conditions of employment,
save as amended below. Your secondment and this Secondment Extension Contract
are not intended to be, and shall not create, a contract of employment between
yourself and IDCO or any of its subsidiaries in the United States.

 

You will be located at:   Interactive Data Real-Time Services, Inc.       100
Hillside Avenue     White Plains, NY 10603     United States  

At the end of your secondment, you will revert to the terms and conditions of
your Employment Contract, save in relation to your job role, as to which please
see further below.

The conditions of your secondment to IDCO in the United States are as follows:

ASSIGNMENT DETAILS

Items 1 to 21 are based upon known current tax rates, currency exchange rate,
applicable employee benefits etc. and may be varied by IDCO should substantial
changes occur to the same.

 

1) Job Title(s)

 

President, Interactive Data Real-Time Services, Inc.

President, Interactive Data Pricing and Reference Data, Inc.

2) Reporting to (job title)

 

Stuart J. Clark

President and Chief Executive Officer

Interactive Data Corporation

 

1



--------------------------------------------------------------------------------

3) Secondment Extension Commencement Date   October 1, 2007 4) Secondment
Extension Term   Two years unless terminated earlier on (i) three month’s
written notice by IDCO or (ii) the termination of your employment with
IDCO-Europe for any reason whatsoever. 5) Home Unit / Country   Interactive Data
(Europe) Limited (f/k/a FT Interactive Data (Europe) Limited)/ United Kingdom 6)
Host Assignment Unit   Interactive Data Corporation 7) Host Country of
Assignment   United States 8) Status   Married/2 children REMUNERATION 9) Host
Base Salary   $325,000 10) Annual Bonus   53% of base salary on target, 80% of
base salary maximum; subject to the terms and conditions of the IDCO senior
management annual bonus plan as in effect from time to time; provided, however,
that any annual bonus shall be paid no later than March 15th of the calendar
year following the year in which the annual bonus is earned. SECONDMENT
ALLOWANCES   11) Accommodation Allowance   You will be provided a housing
allowance of $6,000 (grossed up for US Federal and New York State taxes) per
month during the Secondment Extension Term. Housing allowance payments shall be
paid in regular monthly intervals. Any housing allowance accrued in any calendar
year will be paid no later than March 15th of the year following the year in
which the related expense was incurred. 12)Transportation of Personal Effects  
IDCO will pay reasonable costs (up to $15,500) for transporting your personal
effects upon repatriation. This will include shipment of household goods. IDCO
will pay such amounts directly to the service provider. 13)Travel Allowance  
IDCO will pay for one business class flight for you and each of your immediate
family members on repatriation.

 

2



--------------------------------------------------------------------------------

14) Temporary Living Assistance   Should you and your family require temporary
accommodations
prior to leaving the host country or upon returning to your home
country this will be reimbursed at up to a maximum of $1,500
(grossed up for US Federal and New York State taxes) for
housing in the United States prior to departure and £800
(grossed up for UK tax) for housing in the United Kingdom
after departure. Any temporary housing reimbursement
obligation accrued in any calendar year will be paid no later
than March 15th of the year following the year in which the
related expense was incurred.

15) Home Leave

  IDCO will pay the costs of economy class airfare for two home visits each year
for you and your immediate family members (the cost of the same will be grossed
up for US Federal and New York State taxes).

16) Emergency Leave

  IDCO will pay the cost of economy class airfare to return you and/or your
immediate family members to the UK in the event of a family emergency. Approval
from the Vice President, Human Resources is required prior to departure from the
assignment location (the cost of the same will be grossed up for US Federal and
New York State taxes).

17) Car Allowance

  IDCO will provide you with a car allowance of $7,200 per year (grossed up for
US Federal and New York State taxes). Car allowance payments shall be paid in
equal instalments at regular intervals corresponding to IDCO’s payroll schedule
in effect from time to time (currently bi-monthly). Any car allowance obligation
accrued in any calendar year will be paid no later than March 15th of the year
following the year in which the related expense was incurred.

18) School Fees

  IDCO will pay up to $25,000 (grossed up for US Federal and New York State
taxes) per year per child for private school fees. Tuition payments will be paid
directly to the applicable school.

19) Tax Assistance

  IDCO will provide, through its approved vendor, tax planning and preparation
assistance for the tax years (US and UK) covered during your assignment
extension. IDCO will pay such amounts directly to the service provider. Any such
amounts the Company pays which constitute income will be grossed up for US
Federal and New York State taxes.

 

3



--------------------------------------------------------------------------------

OTHER     

20) Pearson Group Pension Plan

  You may remain a member of the Pearson Group Pension Plan so long as IDCO
permits its UK employees to participate in such Plan on terms consistent with
those offered to other IDCO U.K. employees from time to time. For pension fund
purposes your notional salary will be £185,500.

21) National Insurance Contributions

  You may be required to continue payment of your national insurance
contributions in the UK while you are on secondment.

Appendix A of your Employment Contract is amended mutatis mutandis such that the
obligations and rights set forth on Appendix A in the sections entitled, “Data
Protection”, “Outside Interests”, “Copyright”, and “Restrictive Covenants” apply
not only to IDCO-Europe but to Interactive Data Corporation, and each of its
subsidiaries.

During the Secondment Extension Term you agree that IDCO and IDCO-Europe are
authorized to deduct from your salary any deductions that any competent taxation
authority requires to be deducted and that you will indemnify and keep
indemnified IDCO and its subsidiaries from and against any outstanding liability
to any competent taxation authority in respect of any sums found due in respect
of the payment of salary to you.

Upon the successful completion of this Secondment Extension Contract, you will
be offered the opportunity to return to a position within IDCO-Europe. The cost
of returning you and your family to your Home Unit, including the cost of direct
route business class airfare and the shipment of household and personal effects
will be borne by IDCO-Europe as set forth above. If a position comparable to
your current position (and at a salary of no less than £185,500 but excepting
those elements related to expatriate status, e.g., housing allowance, private
school fees or, if greater, your then base salary at the IDCO budget exchange
rate in effect at that time) is not available and your employment is terminated
by reason of redundancy you will be entitled to severance in accordance with
IDCO’s U.K. Severance Policy provided, however, that any severance payments made
to you pursuant to the UK Severance Policy shall be made in a lump sum no later
than March 15th of the year following the year in which your employment is
terminated and otherwise in a manner so as to be exempt from the requirements of
Section 409A of the Code (as defined below) under the short term deferral
exception.

If your employment is terminated by IDCO-Europe during the Secondment Extension
Term for any reason other than one justifying summary dismissal without notice
under your employment terms or common law, IDCO will pay the repatriation costs
specified above. If you resign during the Secondment Extension Term to accept an
offer of employment by another company, IDCO shall have no obligation to pay any
repatriation any costs.

If any provision of this Secondment Extension Contract would, in the reasonable,
good faith judgment of the IDCO General Counsel, contravene any regulations or
U.S. Treasury guidance promulgated under Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”) or could cause payment to be
subject to the interest and penalties under Section 409A of the Code, such
provision of this contract shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.

Anything in this Secondment Extension Contract to the contrary notwithstanding,
no reimbursement or other amount payable to you pursuant to any provisions of
this Secondment Extension Contract or to any plan or arrangement of Pearson,
IDCO or any of its subsidiaries,

 

4



--------------------------------------------------------------------------------

covered by this Secondment Extension Contract shall be paid later than the last
day of the calendar year following the calendar year in which the related
expense was incurred, except to the extent that the right to reimbursement does
not provide for a “deferral of compensation” within the meaning of Section 409A
of the Code. No amount reimbursed during any calendar year shall affect the
amounts eligible for reimbursement in any other calendar year.

This Secondment Extension Contract and the relationships of the parties in
connection with the subject matter of this contract shall be governed by, and
construed in accordance with, the laws of England and Wales.

To indicate that you understand and accept the contents of this Secondment
Extension Contract, please sign, date and return to me the duplicate of this
contract. If you have any questions regarding the secondment policy or process,
please contact myself or Jim Reed (781 687 8020).

Signed for and on behalf of

 

Interactive Data Corporation       Signed for Acceptance

/s/ Peg Murphy

   

/s/ Mark Hepsworth

Peg Murphy     Mark Hepsworth Date Oct 5, 2007     Date October 5, 2007

 

5